    Case: 1:17-md-02804 Doc #: 3810 Filed: 07/27/21 1 of 2. PageID #: 514979




                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


IN RE NATIONAL PRESCRIPTION                  MDL No. 2804
OPIATE LITIGATION
                                             Case No. 1:17-md-2804
This document relates to:
                                             Judge Dan Aaron Polster
ALL CASES


   ORDER APPOINTING CERTIFIED PUBLIC ACCOUNTANT TO MAINTAIN AND
      ACT AS ESCROW AGENT FOR THE COMMON BENEFIT FEE FUND

       On July 23, 2021, the Court entered an Order establishing a Common Benefit

 Fee Fund. (Doc # 3794) That Order contemplated a subsequent Order specifically

 directed to the appointment of a Certified Public Account to maintain the Common

 Benefit Fee Fund account and to act as an Escrow Agent over the Common Benefit

 Fee Fund. Plaintiffs Executive Committee has filed a motion requesting the

 appointment of Mr. Greggory Dantio of the firm of Dantio, Grabo & Company as Escrow

 Agent. Having reviewed the motion, qualifications and fee schedule of Mr. Dantio,

 the Court hereby grants Plaintiffs Executive Committee’s motion and appoints Mr.

 Dantio (the CPA) as the CPA to maintain the account and to act as the Escrow Agent

 over the Common Benefit Fee Fund.

       1.     The CPA will oversee the Common Benefit F e e Fund, keep detailed

 records of all deposits and withdrawals, prepare tax returns and other tax filings, as

 required, and   provide monthly statements to the Court and to Plaintiffs’ Liaison

 Counsel.
   Case: 1:17-md-02804 Doc #: 3810 Filed: 07/27/21 2 of 2. PageID #: 514980




       2.        Plaintiffs’ Liaison Counsel shall provide a copy of the Court’s Order

(Doc # 3794) to the CPA.

       3.      In addition to maintaining the detailed records of all deposits and

withdrawals, the preparation of tax returns and filings, and reporting to the Court and

Plaintiffs’ Liaison Counsel, the CPA is appointed to serve as the Escrow Agent for the

Funds which must be in an interest bearing account established by the Plaintiffs’ Liaison

Counsel at PNC Bank in Cleveland, Ohio, into which the deposits of the common benefit

fee assessments from Summit and Cuyahoga Counties shall be received. The name

on the account shall be “In Re National Prescription Opiate Litigation Fee Fund.” All

funds deposited into the account shall be held subject to the Court’s July 23, 2021 Order

(Doc # 3794) and until further Order of this Court.

       4.       The hourly rate payable to the CPA shall be $195 per hour for work

performed by Mr. Greggory Dantio and other shareholder CPAs within the firm, $140-

$170 per hour for work performed by other non-shareholder CPAs within the firm,

and $80 per hour for work performed by administrative assistants, which shall be

utilized where appropriate to control costs. The CPA shall submit to the Court and

Plaintiffs’ Liaison Counsel detailed quarterly bills for work performed reflecting the

services performed with respect to the Fund and the amount of time each service

required. Once approved by the Court, all statements for services shall be paid for out

of funds in the Common Benefit Fee Fund account.

       IT IS SO ORDERED.


                                                 /s/ Judge Dan Aaron Polster
                                                 JUDGE DAN AARON POLSTER

Dated: July 27, 2021
